DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, (“RCE”) including the fee set forth in 37 CFR 1.17(e), was filed on 02/25/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 and 01/18/2022 have been entered. 
Response to Amendment
This action is in response to Applicant’s RCE filing amendment filed on 02/25/2022 along with the entered after final amendment of 01/18/2022 from which Claims 1-14 are pending, where Claims 12-14 are added.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Double Patenting
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8, and 10-16 of copending Application No. 12/988,716 (reference application, herein '716).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Claims 1 and 13 of '716, while having additional features, recites the same inorganic glass and resin layer type, properties and thicknesses as recited in instant claims 1 8 and 14. Claim 2 of '716 recites the same glass transition temperature as instant claim 2. Claim 3 of '718 recites the same application of thermoplastic solution as the resin layer as recited in instant claim 3. Claims 5 and 15 of '716 recites the same coupling agents as instant claim 5 and in the form of a layer as recited in instant claim 4.  Claim 16 of '716 recites the same coupling agent and thermoplastic resin having a hydroxyl group as instant claim 6. Claim 8 recites the same adhesion layer position and thickness as that recited in instant claim 7.  Claims 10-12 recite the same display or solar cell device employing the substrate as instant claims 9-11.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claim Rejections - 35 USC § 112(b) or 2nd paragraph
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-14, Claim 1 recites . . .” the resin layer has a modulus of elasticity at 25°C of 1.9 GPa to 6 GPa; the resin layer has a fracture toughness value at 25°C of 1.5 MPa·m112 to 10 MPa·m1/2.”  This recitation is unclear and vague and therefore indefinite in that the test for obtaining these values is not recited.  As noted in regards to the evidence submitted by applicant on 01/18/2022 such tests involve ISO-3167, JIS K 7162, ISO 527-1,2 or by Oji Kobra 21-SHD as from ,JP2005-054033 JP2010-024368, JP2011-162601, and JP2001-131400, respectively.  Applicants test was performed by Autograph AG-I from the specification at pages 62-62 with the fracture toughness with a particular formula.  
Claim Rejections - 35 USC §103
Claims 1-3 and 8-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Verlinden et al. (WO 99/21707A1, herein "Verlinden") in view of in view of Shigeno, as evidenced by Hawinkels, CHERIC and further in view of U.S. 3,625877, Jackson et al, hereinafter “Jackson”. 
Regarding claims 1, 8 and 14, Verlinden discloses "a plurality of glass substrates and/or supports. According to the present invention, a laminate which comprises a thin borosilicate glass substrate and a support SI may be laminated to another support S2 which has been provided with one or more functional layers, so as to obtain a laminate corresponding to one of the following embodiments (it shall be understood that these embodiments may optionally include an adhesive layer), SI/glass/S2/functional-layer" (pages 11-12, lines 37-38, 1-7).  
Verlinden discloses "The support, which according to the present invention is laminated to the borosilicate glass, can be paper or metal and more preferably an organic resin such as...polycarbonate (PC)" (page 8, lines 19-22).  Verlinden discloses that "PET, PC, PES, PDCP are highly preferred" (Verlinden, page 8).  As evidenced by Hawinkels, "for polycarbonate, Klc is typically 2.24 MPa-mA0.5" (page 11, third paragraph).  This is considered to meet the instant limitation of "fracture toughness" as recited in the instant claims.  Additionally, as evidenced by Engineering Toolbox, the modulus of elasticity for polycarbonate is 2.6 GPa (page 2).  
Regarding the limitations “fracture toughness value at 25º C 1.5 to 10 MPa.m1/2, it has been held that where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively.  Therefore, the prime facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112 and analogous burden of proof in MPEP 2113.
In the instant case, the polycarbonate of Verlinden from the evidence references has a 2.24 MPa-mA0.5 fracture toughness this properties are inherent or implicit from polycarbonate as the resin in Verlinden.  
Verlinden discloses "a laminate corresponding to one of the following embodiments (it shall be understood that these embodiments may optionally include an adhesive layer), SI/glass/S2/functional-layer" (page 12, lines 4-7).  This is considered to encompass a polycarbonate/adhesive/glass/adhesive/polycarbonate layer structure.   
Verlinden discloses that "a flexible laminate enables industrial roll-to-roll manufacturing of e.g. flat panel displays" (page 5, lines 28-30).  Verlinden discloses that "The support has preferably a thickness of...less than 250 µm" (page 8, lines 19-28) {i.e. the organic resin of polycarbonate} and that "The borosilicate glass used in the present invention has a thickness in the range from 10 to 450 µm" (page 5, lines 13-14).  From such thicknesses the transparent substrate can have from 10 +1 µm =11 um to 700 um thickness overlapping the range of pending claim 8 of 150 um or less.  Also from these thicknesses the ratio of total thickness of resin layer as polycarbonate as support with less than 250 um and the glass as 10 to 450 um is less than 250/10 to 250/450 = 250 to 0.5.  This range overlaps that of pending Claim 14 of 0.9 to 4.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.   
Verlinden does not disclose, however, that the adhesive layer has a thickness as recited in the instant claim.  
Shigeno cures the deficiency in Verlinden by teaching an "image display element produced by laminating in a resin sheet layer / adhesive layer / ultra-thin glass or a resin sheet layer / adhesive layer / ultra-thin glass / adhesive layer / resin sheet layer" (page 6, paragraph [0009]).  Shigeno teaches "As thickness of an adhesive layer...0.5-30 micrometers is good" (page 7, paragraph [0009]), and that the invention provides an "image display element excellent in...gas barrier properties, surface processability, flexibility, shock resistance, and lightweight properties" (page 3, paragraph [0004]).  Given Verlinden’s thickness is in the range from 10 to 450 µm and Shigeno teaches an adhesive layer of 0.5 to 30 microns, then this means that the total thickness can be from greater than 11 µm to 1260 µm.  This is because (10 pm for the glass + 0.5 pm for adhesive layer*2 = 11 pm (the value of "less than 250 microns for the resin layer encompasses amounts approaching zero, so "greater than 11 microns" would encompass embodiments with resin layers with submicron thickness and greater); 250 µm for resin layer*2 + 450 µm for the glass + 30 µm for adhesive layer*2 = 1260 µm) which overlaps the instantly claimed range of 10 µm or less.   As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  .
It would have been obvious to one having ordinary skill in the art at the time of the invention as for example under rationale G of MPEP § 2141 III and 2143 I G to use an adhesive layer in the thickness taught by Shigeno, in the image display of Verlinden.  One having ordinary skill in the art would have been motivated to combine the inventions in this way with a reasonable expectation of success in order to achieve the excellent gas barrier properties, surface processability, flexibility, shock resistance, and lightweight properties as taught by Shigeno in the invention of Verlinden.  
Verlinden in view of Shigeno and the claims differ in that Verlinden in view of Shigeno does not teach the exact same thickness of glass or adhesive layer or total thickness of the article as recited in the instant claims.   
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the thicknesses and thickness ratio ranges taught by Verlinden in view of Shigeno substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.  
Verlinden in view of Shigeno do not teach that when the transparent substrate is cracked and curved, that the rupture diameter is 40 mm or less.  
The rupture diameter of the substrate upon cracking and curving, however, is considered to be an inherent feature of the instant invention.  As Verlinden in view of Shigeno teach the same layer composition and structure, at the same thickness, as the instant invention, absent evidence to the contrary, they are considered to have the same inherent or implicit rupture diameter. See MPEP 2112, Section ll-V.  
Verlinden disclosing polycarbonate with evidence from Engineering Tool Box that polycarbonate has a modulus of elasticity of 2.6 GPa in view of Shigeno does not expressly disclose the resin has a modulus of elasticity at 1.9 GPa to 6 GPa”. 
Jackson directed to elastic modulus as is Verlinden in view of Shigeno, and the pending claims discloses in the abstract, Cols 1-2, Col. 5, lines 25-42, Table VI and Col. 15, lines 1-10 that polycarbonate or polyester thermoplastic prepared from aromatic dihydroxy compounds, which compositions have been modified with certain stiffening agents, which increase, for example, modulus, tensile strength and hardness, while lowering elongation. The stiffening agents or anti-plasticizers are polar compounds which contain at least one atom selected from the group consisting of halogen, oxygen, nitrogen, and sulfur and wherein said polar compound contains at least two non-bridged rings, each ring containing from four to eight atoms, and wherein said rings are either carbocyclic rings or heterocyclic rings, and wherein said polar compound has in at least 65 percent of the length of its molecule one dimension less than about 5.5 Angstrom units, and wherein said polar compound has a glass transition temperature greater than -50ºC.  The anti-plasticizers are incorporated into the polyesters or polycarbonates to produce an increase in strength properties and in moduli of the materials.  Moreover, a film of the respective polymer compositions containing the anti-plasticizers is clear and transparent when the ant plasticizer is compatible with the plastic.  From Example 1 and Table VI. the tensile modulus of the polycarbonate with no anti-plasticizer has a modulus of 3.0 to 3.3 x 105 psi.  With the anti-plasticizers the modulus of elasticity ranges from 3.0 to 5.7 x 105 psi both as tested with standard ASTM procedures.  Given that 1 psi = 6.894753 x 10-6 GPa, the values of psi in x 105 in table VI for 3.0 and 5.7 convert to 2.07 to 3.9 GPa.  These values are within the range of pending Claim 1 of 1.9 to 6 GPa.  From Col. 15 the thermoplastic composition of polyester or given that polycarbonate is an equivalent thermoplastic along with the anti-plasticizer and a solvent prepare a polymer dope that coats a 9-inch by 18 inch glass plate using a doctor blade.  Jackson at Cols. 1-2 discloses the principal objects of the invention are: to provide new, highly useful polyester and polycarbonate compositions which can be transformed into film and shaped objects having high heat-distortion temperatures, melting points, hardness, and substantially improved tensile moduli; and to provide a commercially practical process for preparing such films, fibers, and shaped objects.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention as for example under rationale G of MPEP § 2141 III and 2143 I G to have the glass polycarbonate laminate of Verlinden as modified with an adhesive layer in the thickness taught by Shigeno, in the image display of Verlinden, as afore-described, where from Jackson the polycarbonate of Verlinden as modified as combined with or substituted therefore given the same purpose of a film with modulus of elasticity has the clear transparent polycarbonate film of Jackson with a modulus of elasticity of 2.07 to 3.9 GPa motivated to have a polycarbonate film with glass in a laminate for improved stiffer modulus of elasticity and also having a film with high heat-distortion temperatures, melting points, hardness as for the transparent substrate of pending Claims 1, 8 and 14.  One having ordinary skill in the art would have been motivated to combine the inventions in this way with a reasonable expectation of success given Verlinden has polycarbonate films on glass and Jackson can have the thermoplastic film as polycarbonate on glass in order to achieve improved stiffer modulus of elasticity and also having a film with high heat-distortion temperatures, melting points, hardness.  
Regarding claim 2, Verlinden in view of Shigeno further in view of Jackson is applied as to Claim 1 and as evidenced by CHERIC, the glass transition temperature of polycarbonate is approximately 150ºC (page 2).  Therefore pursuant to MPEP 2112, Section ll-V, the glass transition temperature as a property of polycarbonate is inherent or implicit and the property cannot be separated from the product polycarbonate.  In accordance with MPEP§ 2112.01 II “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), and in accordance with MPEP §2112 the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Regarding claim 3, Verlinden in view of Shigeno further in view of Jackson is applied as to Claim 1 and although Verlinden does not disclose solution application of polycarbonate, it is noted that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process". In re Thorpe, 111 F.2d 695, 698, 227 USPQ964, 966 (Fed. Cir. 1985). Further, "although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product". In re Marosi, 710 F.2d 798, 802, 218 USPQ289, 292 (Fed. Cir.1983). See MPEP 2113.  Therefore, absent evidence of criticality regarding the presently claimed solution application of the polycarbonate and given that Verlinden meets the requirements of the claimed composite, Verlinden clearly meet the requirements of present claims.
Regarding claims 9 and 10, Verlinden in view of Shigeno further in view of Jackson is applied as to Claim 1, and Verlinden discloses that "a flexible laminate according to the present invention enables industrial roll-to-roll manufacturing of e.g. flat panel displays" (page 5, lines 28-30).  
Regarding claim 11, Verlinden in view of Shigeno further in view of Jackson is applied as to Claim 1, and Verlinden discloses "the use of the laminate of the present invention for making solar cells" (page 17, lines 1-2). 
Regarding Claim 12 Verlinden in view of Shigeno further in view of Jackson is applied as to Claim 1, and Verlinden discloses at page 9, lines In order to obtain an effective bond between the glass substrate and the support by vacuum lamination, both these materials are preferably characterized by a low surface roughness.  Such low surface roughness overlaps the roughness of pending Claim 12 of Ra of 50 nm or less.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
Regarding Claim 13 Verlinden in view of Shigeno further in view of Jackson is applied as to Claim 1, and Verlinden discloses at the last ¶ of page 8 that when the laminate of the is used in high-temperature processes, it may be beneficial to use a very thin support, i.e. polycarbonate, e.g. having a thickness ranging from 10 to 50 μm, so as to avoid extensive curl of the material due to different thermal shrinkage or expansion of the glass and the support.  However Verlinden as modified does not expressly disclose the transparent substrate has a coefficient of linear expansion of 15 ppm/ºC or less.  However pursuant to MPEP 2112, Section ll-V, coefficient of linear expansion is a property of the laminate of glass and polycarbonate of Verlinden as modified and is inherent or implicit and the property cannot be separated from the product laminate of glass and polycarbonate.  In accordance with MPEP§ 2112.01 II “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), and in accordance with MPEP §2112 the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Claims 4-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Verlinden in view of Shigeno further in view of Jackson as applied to claim 1, and further in view of Matsumi and Rosenstiel.  
Regarding claims 4-7, Verlinden in view of Shigeno further in view of Jackson is applied as to Claim 1 along with the disclosure of Verlinden that "Before applying said functional layer, the surface of the borosilicate glass can be pre-treated, e.g. can be etched or pre-coated with a subbing layer for a good adherence to the functional layer. Particularly suitable subbing layers for said purpose are on the basis of silicon containing compounds, e.g. those described in US 3,661,584 and GB 1,286,467. Said silicon containing compound is preferably an epoxysilane" (page 12, lines 19-25). 
Verlinden as modified does not, however, disclose that the epoxysilane is an "epoxy group terminated coupling agent" as recited in the instant claims.    
Matsumi cures the deficiency in Verlinden as modified by teaching a "substrate for a display with which it is a substrate which covers a glass base material with a resin base material...and the outside surface of this board is characterized by being substantially formed by the same resin" (page 5, paragraph [0007]).  Matsumi also teaches that "the resin which constitutes the resin base material... [is] Polycarbonate" (page 5, paragraph [0007]) and that "As for the glass base material in the present invention, it is preferable to perform a surface treatment in order to improve the adhesion of the portion which contacts a resin base material further. As a surface treatment...silane coupling agent coat treatment...are mentioned" (page 8, paragraph [0012]).  A 2-(3, 4 epoxycyclohexyl) ethyltrimethoxysilane is a silane coupling agent taught by Matsumi (page 8, paragraph [0014]). It has the following chemical structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

For the 2-(3, 4 epoxycyclohexyl) ethyltrimethoxysilane, the epoxy group on the end of the cyclohexyl is considered to meet the limitation of "epoxy-group terminated coupling agent" as recited in the instant claim.  Additionally, the hydroxyl group at the end of bisphenol A, comprising the polycarbonate of each resin layer on either side of the glass substrate of Verlinden as modified, is considered to meet the limitation of "hydroxyl group at any one of its terminals.   
It would have been obvious to one having ordinary skill in the art at the time of the invention as for example under rationale G of MPEP § 2141 III and 2143 I G to use the 2-(3, 4 epoxycyclohexyl) ethyltrimethoxysilane coupling agent of Matsumi as the silane of Verlinden in view of Shigeno further in view of Jackson, as afore-described.  One having ordinary skill in the art would have been motivated to combine Matsumi with Verlinden in view of Shigeno and Jackson in this way with a reasonable expectation of success in order to achieve the improved adhesion as taught by Matsumi in the invention of Verlinden in view of Shigeno further in view of Jackson. 
Polycarbonate resin as disclosed by Verlinden, comprises an ester bond as part of its chemical structure, however Verlinden in view of Shigeno further in view of Jackson from Jackson discloses at Col. 3, lines 55-60 that the polycarbonates may be prepared by ester interchange process and along with Matsumi does not disclose that the silane coupling agent is cured.    
Rosenstiel cures the deficiency in Verlinden in view of Shigeno and Matsumi by teaching that "manufacturers recommend a heat-cured silane coupling agent for increased bond strength" (page 800, number 7).  
It would have been obvious to one having ordinary skill in the art at the time of the invention as for example under rationale G of MPEP § 2141 III and 2143 I G to cure the silane coupling agent of Verlinden in view of Shigeno and Jackson and Matsumi, as taught by Rosenstiel.  One having ordinary skill in the art would have been motivated with a reasonable expectation of success to combine the inventions in this way in order to achieve the increased bond strength as taught by Rosenstiel in the invention of Verlinden in view of Shigeno, Jackson and Matsumi, as improved adhesion using a silane coupling agent was desired by Matsumi (page 8, paragraph [0012]).  This is considered to encompass a polycarbonate/adhesive/epoxysilane coupling agent/glass/epoxysilane coupling agent/adhesive/polycarbonate layer structure.  Also Shigeno teaching an adhesive layer of 0.5 to 30 microns, which overlaps the instantly claimed range, is discussed in the rejection of claim 1.   
Response to Arguments
Applicant's arguments and evidence filed 01/18/2022 with the RCE filed 02/25/2022 have been fully considered but they are moot in view of the new grounds of rejection set forth above with the Jackson reference as used to reject claims with the newly added claims.  Applicants evidence went to polycarbonates not having a modulus of elasticity within the claimed range of 1.9 to 6 GPa.  However the additional reference of Jackson addresses Applicants evidence and arguments.   Applicant traverses the double patenting rejection of record, and postpones their response.  Examiner acknowledges Applicant's traversal, however, no arguments are made in support and so the rejection is maintained.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787